ON MOTION FOR REHEARING

PER CURIAM.
On consideration of the motion for rehearing, we grant the motion and withdraw the opinion filed August 9, 2016, substituting the following opinion in, its place.
We affirm all issues raised by former wife on appeal, but reverse the trial court’s order reducing the former husband’s alimony payment to zero based on changed circumstances. While the trial court retained jurisdiction to “enter whatever other orders which may be required in order to clarify, implement, or enforce the provisions” of the final order, a nominal award of permanent alimony better preserves the trial court’s jurisdiction to revisit the matter in the future upon changed circumstances of the parties. Winder v. Winder, 152 So.3d 836, 841 (Fla. 1st DCA 2014). Accordingly, the trial court’s order reducing the former husband’s alimony payment to zero is vacated, and the case is remanded for the trial court to enter a nominal award of permanent alimony.
REVERSED and REMANDED.
ROWE, MAKAR, and BILBREY, JJ., concur.